Dear Mr. Lynch:
This office is in receipt of your opinion request where you present the following issues for our review:
      (1) May a Justice of the Peace hold a commission with a sheriff's department as a reserve deputy?
      (2) May a Justice of the Peace hold an honorary commission with the sheriff's department as a deputy sheriff?
In response to your first question, note that a reserve deputy appointed by the sheriff enjoys the same authority as a regularly paid deputy, and his position is similarly considered an appointed public office. See Attorney General Opinion 90-521. We note and attach a copy of a ruling recently issued by the Judiciary Commission indicating that a deputy sheriff may not also serve as justice of the peace. The reasoning therein would apparently also be applicable to a reserve deputy sheriff. We suggest you contact Dr. Hugh Collins, Judicial Administrator, Louisiana Supreme Court, 301 Loyola Avenue, Rm 109, New Orleans, Louisiana, 70112, for further guidance concerning this issue.
As to your second question, note that no dual officeholding problem exists. As a deputy sheriff holding only an honorary commission, you will receive no compensation, nor are you allowed to exercise any law enforcement authority of any kind. An individual appointed deputy sheriff who has no arrest authority, is not authorized to carry a firearm, and who further exercises no other law enforcement powers, does not hold an office for purposes of the dual officeholding statute. It is therefore permissible for you to hold office as justice of the peace and further receive an honorary commission as deputy sheriff.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams